DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Borschke et al (US. Pat. App. Pub. 2009/0151739) in view of Bereman (US. Pat. App. Pub 2005/0000532).

Borschke et al discloses that its preferred smokable materials incorporate tobacco of some form, preferably greater than about 70 percent tobacco, on a dry weight basis, based on the combined weights of the smokable material. Further, it is even envisioned that said tobacco can consist entirely of reconstituted tobacco material, such as that manufactured using the paper-making process (see para. [0050]-[0053])(corresponding to the claimed “a tobacco composition in an amount of form 60 to about 90% by weight of the tobacco composition…wherein the tobacco component comprises paper reconstitute tobacco in an amount of from 70 to 100% by weight of the tobacco component”). 
Borschke et al also discloses that its smokable material is preferably composed of virtually all tobacco, and no tobacco substitutes, or non-tobacco filters/extenders (see paras. [0050],[0074])(corresponding to the 
 Further, Borschke et al teaches that its smokable material may contain aerosol-forming materials incorporated therein in and the amount of the aerosol-former can vary. However, for a smokable rod, the aerosol amount can range anywhere from more than about 2% to up to about 65% of the combined weight of the aerosol forming material and the tobacco material in that rod (see abstract and paras. [0067]) (corresponding to the claimed an aerosol generating agent in an amount of from 10 to 20% by weight of the tobacco compositions”; and the “wherein the aerosol generating agent is one or more of the group consisting of…glycerol” recitation of claim 3). 
Lastly, while Borschke et al discloses the amount of nicotine its cigarette yields during use, it is silent regarding the amount of nicotine content in its smokeable tobacco material. However, the use of “low nicotine” tobacco for smokeable material is preferred in the art as articulated in Bereman. Specifically, tobacco having a negligible nicotine content, such as a dry weight of nicotine content below about 1.5% is further known (see para. [0114] and [0119]). Knowing this, one of ordinary skill in the art would have been motivated to utilize varieties of genetically 
Regarding claim 2, Borschke et al discloses that any or all of the smokable material of the smokable rod can further include other added components (see para. [0078]). However, claim 2 does not require the presence of any additional components (corresponding to the claimed “wherein the tobacco component further includes one or more additional components selected form the group consisting of leaf tobacco, extruded tobacco, bandcast tobacco, and mixtures thereof, in an amount of from 0 to 30% by weight of the tobacco components”). 
	Regarding claim 4, Borschke et al discloses that its preferred aerosol forming material is glycerin, but states that a “polyol”, in general, is fine (see para. [0065]). Since, propylene glycol is a common polyol, which is even mentioned in another section of the disclosure as a desirable humectant, along with glycerin, it would have been obvious to one having ordinary skill in the art to have chosen both glycerin and propylene glycol 
	Regarding claim 5, the Borschke et al reference states that while tobacco materials that make up its smoking rod can consist entirely of paper reconstituted tobacco, it may also include a “blended” form which includes Burley tobacco lamina in an amount from 15-20% (see para. [0053])(corresponding to the claimed “wherein the tobacco component contains leaf tobacco in an amount of form 10 to 30% by weight of the tobacco composition”). 
	Regarding claims 6-7, the Borschke et al reference does not specifically state the amount of “leaf tobacco”, or “extruded tobacco”, or “bandcast tobacco” present in its tobacco rod; however, it does state that a number of reconstitution processes for producing the homogenized sheets of its invention may be used, which include “casting” and “extrusion” processes (see paras. [0052],[0068],[0072]). Further, it would follow that one of ordinary skill in the art would have optimized the amounts of each of these types of tobacco in the final sheet after undergoing routine experimentation are would have arrived upon the claimed amounts after determining that said amounts were ideal in creating the optimal 
	Regarding claim 12, the modified Borschke et al reference shows a cigarette having a smokable rod (20) and a cylindrical mouth end piece (30)(filter element)(corresponding to the claimed “A smoking article for use with an apparatus for heating smokeable material, the smoking article comprising: smokable material comprising a tobacco composition according to claim 1, and a mouthpiece attached to one end of the smokable material”).  While the modified Borschke et al invention does not show that its cigarette is “for use with an apparatus for heating smokeable material”, Applicant is reminded that, according to MPEP 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc.v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”).    
	Regarding claim 13, Borschke et al discloses that its filter element is circumscribed by a plug wrap material (140) - which is essentially a “tube” (see para. [0026])(corresponding to the claimed “wherein the mouthpiece comprises a hollow tube”). 
	Regarding claim 18, Borschke et al discloses that its smokeable material composition may include humectants (i.e., casing) and flavoring agents (see para. [0066],[0078])(corresponding to the claimed “wherein the paper reconstituted tobacco comprises casing and/or flavors”). 
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Borschke et al (US. Pat. App. Pub. 2009/0151739) in view of Bereman (US. Pat. App. Pub. 2005/0000532), further in view of Braunshteyn et al (US. Pat. App. Pub. 2007/0074734).
Regarding claim 8, the modified Borschke et al cigarette may not show that it further includes a “heating means” configured to volatilize 
Regarding claims 9-11, the heater is in the form of an electrical resistive heater (see Fig. 5 and para. [0026]-[0028])(corresponding to the claimed “wherein the heating means in an electrical heating means” recitation of claim 9; the “wherein the electrical heating means in an .   
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Borschke et al (US. Pat. App. Pub. 2009/0151739) in view of Bereman (US. Pat. App. Pub. 2005/0000532), further in view of Yang et al (US. Pat. App. Pub. 2003/0159703).
Regarding claim 14-16, the modified Borschke et al does not show an “aerosol-cooling” element between the smokable rod (20) and the mouth end piece (30); however, the Yang et al reference shows a filter arrangement for a providing both flavorant and harmful-mainstream-smoke-constituent removal during use of the cigarette. The Fig. 4 embodiment shows a preferred layout for said filter which includes a first free-flow sleeve in the form of a wound roll of paper (10)(i.e., aerosol-cooling agent”), and a second free-flow sleeve (15)(i.e., “a spacer”) upstream thereof. Hence, it would have been obvious to one having ordinary skill in the art to have switched out the filter of the modified Borschke et al cigarette for the filter of Yang et al in order to receive the benefits of such a filter arrangement, i.e. improved taste and decreased deleterious components of the mainstream smoke (corresponding to the “further comprising an aerosol-cooling element between the smokeable material and the . 
Response to Arguments
Applicant's arguments, filed on October 15, 2020, have been fully considered but they are not persuasive.
-First, Applicant argues that to the extent that the Borschke et al reference teaches use of reconstituted tobacco in its smokeable rod, it does so with the understanding that the amount of aerosol generation agent would be between “20% and 55%” - which is in contrast with the pending claim 1 which recites the use of “10-20% aerosol generating agent”. As such, Applicant submits, the Borschke et al disclosure teaches away from combining reconstituted tobacco with a “low” level of aerosol generation agent. The Examiner, however, disagrees. Paragraph [0067] of Borschke et al clearly states that “the amount of aerosol forming material employed relative to the dry weight of smokable material present in a smokable rod can vary” (emphasis added). It goes on to give a general range of said aerosol forming material content which is from about 2% to not a requirement for the disclosed invention. Applicant is also reminded that it has been well-established that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
 -Second, Applicant further argues that the claimed invention (of independent claim 1) relates to a composition for use in an aerosol-generating device, which a person having ordinary skill in the art would have understood heats the composition to a temperature of from 50-350o Celsius, and would not have consulted Borschke et al because it relates to different technology (tobacco for combustible products rather than for aerosol-generating products). The Examiner disagrees, again. Applicant has not claimed a tobacco composition for use in an aerosol-generating device - Applicant has claimed “a tobacco composition” - but even if such was the case, it has already been established that “when the preamble not limiting; it merely indicates the environment in which the claimed invention operates”(emphasis added) (Loctite Corp. v. Ultraseal Ltd., 228 USPQ 90, 94).
-Lastly, Applicant argues that Borschke et al makes no mention of nicotine content modification and, as such, a skilled person would have no idea whether the nicotine content of conventional combustible tobacco compositions described in Bereman would be suitable for use in the non-conventional combustible product described in Borschke et al, especially since Bereman, Applicant asserts, does not disclose a preference of low nicotine content over high nicotine content as both are discussed in the reference. The Examiner disagrees and submits that even if the Bereman invention relates to a combustible tobacco composition, it shares relevance with the Borschke et al invention in that both inventions generate and release nicotine from tobacco during use of the inventive article, and such nicotine is then inhaled by the user.  Hence, in regards to the Borschke et al invention, it would have been obvious to one having ordinary skill in the art to have adjusted its nicotine content to be low, as such is indicated as being preferred in the Bereman reference (see para. [0114]). Further, as it is well known that nicotine is an irritating substance (i.e., Applicant even 
 For the aforementioned reasons, the prior art rejection will be maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836.  The examiner can normally be reached on Thursdays and alternate Monday and Tuesdays, 7:00A-3:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/DIONNE W. MAYES/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747